Citation Nr: 0123257	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for residual disability 
due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich





INTRODUCTION

The veteran had active service from August 1972 to August 
1974, and from November 1974 to November 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 1999 rating decision, service connection was 
granted for right shoulder disability and keloid scar and for 
keloid scar of the posterior neck.  In addition, service 
connection was denied for prostatitis, eye disability, and 
urinary staff infection.  Since the veteran has not initiated 
an appeal as to any of these issues, none of these issues is 
in appellate status.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed chronic cervical 
strain, muscle spasm, and degenerative disc disease of C5-C6, 
is etiologically related to service. 

2.  Residuals of head injury are not currently demonstrated.


CONCLUSIONS OF LAW

1.  Chronic cervical strain, muscle spasm, and degenerative 
disc disease of C5-C6, was incurred during peacetime service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. §§  
3.303, 3.304 (2000).

2.  Residual of head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§  3.303, 3.304 (2000).

3.  A personality disorder is not a disease or injury within 
the meaning of law providing compensation.  38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 1997 rating decision and in the subsequent August 1997 
statement of the case, January 2001 supplemental statement of 
the case, and April 2001 supplement statement of the case.  
In addition, the veteran was also notified of the evidence 
needed to support his claims in several VA letters.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the RO attempted to obtain all of the veteran's service 
medical records and post-service medical records.  There is 
no indication that additional records can be located.  In 
addition, the veteran was afforded several VA examinations.  
The record is sufficient to adjudicate the issues. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of that issue, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim. 

The Board is aware that the RO questioned the value of the 
physician's assistant statement and attempted to rely on the 
opinion of a psychologist.  However, the psychologist did not 
address the question of whether the veteran had cervical 
disability, only psychiatric disability.  Therefore, in 
regard to the cervical spine issue, the statement of the 
psychologist is not relevant. 

Background

On the veteran's Report of Medical History upon entrance 
examination in November 1974, the veteran reported that he 
had suffered a mild head injury one year before which did not 
result in a fracture.  The veteran's November 1974 entrance 
examination revealed no musculoskeletal and/or neurological 
abnormalities.  It was noted that the head, face, neck, and 
scalp were normal; the spine was normal; and psychiatric 
examination was normal.  

On June 22, 1977, the veteran was involved in a motorcycle 
accident when he fell off his motorcycle.  It was noted that 
the veteran was wearing a helmet and suffered abrasions of 
the head, shoulder, and arms.  There was no evidence of 
fracture.  The veteran was examined and determined to be 
neurologically intact.  His pupils were equal and reactive 
and he was alert and oriented times three.  It was noted that 
the abrasions were located on his forearm and face.  His 
forearm was cleaned and his front scalp was sutured.  He was 
placed on convalescence leave for 1 week.  At his time of 
discharge from observation, it was noted that his condition 
had improved.  A skull series revealed no definite fractures.  
Some speckled artifacts were noted on some of the films.  
Cervical spine x-rays revealed no fractures.  There seemed to 
be some straightening of the cervical spine on lateral view.  

A July 1977 examination revealed no musculoskeletal and/or 
neurological abnormalities.  It was noted that the head, 
face, neck, and scalp were normal; the spine was normal; and 
psychiatric examination was normal.  

In March 1979, the veteran complained of pain behind his 
eyes, migraine headaches, and blurry vision of two days' 
duration.  It was noted that the veteran had been hit in the 
eye a year before.  The impression was migraine headache.  

In November 1979, the veteran complained of pain in the back 
of his neck of two days' duration, occurring after the 
veteran has been in a car accident.  Range of motion was 
good, but the veteran indicated that it was painful.  The 
examiner questioned whether the pain was muscle pain.  The 
veteran described no neurological deficits.  X-rays were 
performed.  These November 1979 x-rays of the cervical and 
upper thoracic spine reveled a complete loss of the usual 
anterior cervical curve with an actual minimal curve reversal 
at the level of C4 and C5.  There was no evidence of fracture 
or subluxation, recent or old.  No other abnormality was 
identified.  The upper part of the thoracic spine appeared 
normal.  The impression was normal cervical spine except for 
straightening of the anterior curve, as described.  

In April 1980, the veteran complained of having low back pain 
of one day's duration after falling down the stairs.  
Examination revealed a contusion of the left lumbar area with 
tenderness, but no spinal deformity.  

In October 1980, the veteran complained of a neck injury.  
The veteran had only slight movement of the neck with pain.  
The diagnosis was slight muscle sprain of the trapezius.  X-
rays revealed slight reversal of the normal lordotic curve 
secondary to position and spasm.  No fracture or dislocation 
was seen.  

In June 1998, the veteran was afforded a brain examination.  
At that time, the veteran related that he had suffered a head 
injury on two occasions, in 1973 when he was struck on the 
back of the head by another soldier's rifle, and in 1977 when 
he was in a motorcycle accident.  In addition, the examiner 
noted that the veteran had been involved in a third accident 
in November 1979.  Following the evaluation, the examiner 
concluded that the diagnoses were history of old head injury 
times two with loss of consciousness; depression with 
psychotic features; and history of alcohol abuse.  The 
examiner indicated that the etiology of the veteran's 
disabilities was pending further evaluation.

The veteran also underwent a joints examination in June 1998.  
This examination did not address the disabilities claimed in 
the veteran's appeal.  In June 1998, the veteran also 
underwent a scar examination.  Following examination, the 
diagnosis was scars of the right forehead, right shoulder, 
and posterior neck with keloid formation.  Color photographs 
were taken.  

The veteran was also afforded a spine examination in June 
1998.  The examiner reviewed the available service medical 
records.  Physical examination revealed that the veteran had 
chronic cervical strain, muscle spasm, and degenerative disc 
disease of C5-C6.  The examiner indicated that the veteran's 
service medical records documented a history of motorcycle 
accident, at least on one occasion, and possibly on two 
occasions.  The examiner indicated that the accident(s) 
resulted in injury to the neck and head.  The examiner opined 
that it would appear likely as not that the veteran's current 
condition may have had its origins in the old injuries that 
resulted from his motorcycle accident in 1977 and 1979.

Thereafter, the veteran was afforded a VA psychiatric 
examination in June 1998.  The examiner indicated that the 
claims file was reviewed.  Mental status examination revealed 
a possible personality disorder, no otherwise specified, with 
paranoid features.  The examiner noted that there was no 
documentation with regard to an alleged head injury which 
occurred during his first period of service.  In addition, it 
was also noted that the veteran reported having many 
"Article 15's" during service.  The examiner indicated that 
it was difficult for him to opine as to whether his current 
psychiatric symptoms were attributable to the alleged head 
injury.  The examiner stated that in the absence of any 
documentation of the head injury, he had to conclude that 
there was no current disability related to any incident 
documented in service, but whether an incident occurred 
during service was another matter entirely.  The examiner 
indicated further records and testing, to include the service 
medical records from the first period of service, would be 
useful in evaluating the veteran's claim, and, if the veteran 
did in fact suffer the head injury which he alleged, his 
current behavior might well be attributed to that head 
injury, but in the absence of such documentation of the head 
injury, his current behavior might be explained on the basis 
of a personality disorder, which was reflected by the 
diagnosis.  

Subsequent VA treatment records show continued treatment for 
a personality disorder.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served or was injured or suffered disease as a result 
of combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).  Service connection cannot be granted for 
a personality disorder.  38 C.F.R. § 3.303(c).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran maintains that he currently suffers residuals 
from head and neck injuries which he sustained during 
service.  However, since the veteran has not been shown to be 
capable of making medical conclusions, his statements 
regarding a current diagnosis are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Cervical Spine Disability

A review of the service medical records shows that the 
veteran suffered neck injuries on several occasions.  At the 
outset, as noted, the service medical records from the first 
period of service are not of record; thus any incident 
occurring therein has not been verified.  With regard to the 
second period of service, the service medical records show 
that in June 1977, the veteran was involved in a motorcycle 
accident which resulted in abrasions of the head, shoulder, 
and arms.  X-rays were taken of the cervical spine which 
revealed no fractures.  However, there seemed to be some 
straightening of the cervical spine on lateral view.  In 
November 1979, the veteran complained of pain in the back of 
his neck of two days' duration, occurring after the veteran 
has been in another moving vehicle accident.  Range of motion 
was good, but painful.  X-rays of the cervical and upper 
thoracic spine reveled a complete loss of the usual anterior 
cervical curve with an actual minimal curve reversal at the 
level of C4 and C5.  There was no evidence of fracture or 
subluxation, recent or old.  The impression was normal 
cervical spine except for straightening of the anterior 
curve.  In October 1980, the veteran complained of another 
neck injury.  The diagnosis was slight muscle sprain of the 
trapezius.  X-rays revealed slight reversal of the normal 
lordotic curve secondary to position and spasm.  Again, as on 
the other x-rays, no fracture or dislocation was seen.  

Current physical examination pertinent to the veteran's 
cervical spine was performed in June 1998.  At that time, the 
VA spine examiner initially reviewed the available service 
medical records.  Current diagnosis was chronic cervical 
strain, muscle spasm, and degenerative disc disease of C5-C6.  
The examiner indicated that the veteran's service medical 
records documented a history of motorcycle accident, at least 
on one occasion, and possibly on two occasions, which 
resulted in injury to the neck and head.  The examiner opined 
that it would appear likely as not that the veteran's current 
condition may have had its origins in the old injuries that 
resulted from his motorcycle accident in 1977 and 1979.

In sum, the veteran was in fact involved in several incidents 
during service which caused cervical spine complaints and 
injuries.  After the 1977 accident, x-rays showed some 
straightening of the cervical spine on lateral view.  After 
the 1979 accident, x-rays showed complete loss of the usual 
anterior cervical curve with an actual minimal curve reversal 
at the level of C4 and C5.  Finally, in 1980, the veteran 
suffered a muscle strain.  As noted, a VA examiner has opined 
that there is a possible relationship between currently 
diagnosed chronic cervical strain, muscle spasm, and 
degenerative disc disease of C5-C6, and the veteran's 
inservice medical problems.  Although this opinion in 
somewhat equivocal in nature, the Board has also duly 
considered the veteran's contentions that he suffered 
multiple neck injuries during service and has had neck 
problems ever since his inservice accidents.  The claimed 
inservice accidents are documented in the service medical 
records which lends credibility to the veteran's statements 
and which tends to show that the veteran has a chronic neck 
disability during service and continued to suffer from such 
neck disability after service.  Likewise, the veteran has 
current cervical spine disability.  

In viewing the veteran's medical picture as a whole, the 
Board finds that there is reasonable doubt as to whether the 
veteran's current cervical spine disability is related to 
service.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  Under 
the circumstances of this case, and with reasonable of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for currently diagnosed 
chronic cervical strain, muscle spasm, and degenerative disc 
disease of C5-C6, have been met.  

Residual Disability due to Head Injury

As noted above, the veteran claims that he suffers from 
residual disability due to a motorcycle accident which 
occurred in 1972 or 1973 during his first period of service.  
As previously indicated, the service medical records from his 
second period of service show that upon his entrance into his 
second period of service, in November 1974, the veteran 
reported that he had suffered a mild head injury one year 
before, during his first period of service.  However, the 
November 1974 entrance examination revealed no 
musculoskeletal and/or neurological abnormalities and it was 
noted that the head, face, neck, and scalp were normal; the 
spine was normal; and psychiatric examination was normal.  

The veteran has specified that in 1972 or 1973, he was 
involved in the aforementioned motorcycle accident and was 
treated at the Walter Reed Army Hospital.  The RO attempted 
to obtain the veteran's service medical records on two 
occasions.  Only records pertaining to the veteran's second 
period of service were forthcoming.  

The current VA psychiatric examination showed that the 
veteran had abnormalities.  However, the examiner indicated 
that it was difficult for him to opine as to whether his 
current symptoms were attributable to the alleged head injury 
as there was no documentation thereof in the claims file and 
no supporting clinical records.  The examiner indicated 
further records and testing, to include the service medical 
records from the first period of service, would be useful in 
evaluating the veteran's claim, and, if the veteran did in 
fact suffer the head injury which he alleged, his current 
behavior might well be attributed to that head injury, but in 
the absence of such documentation of the head injury, his 
current behavior might be explained on the basis of a 
personality disorder, which was reflected by the diagnosis.  

During the same time period (1998) a physician's assistant 
entered a diagnosis of depression with psychotic features 
versus organicity.  However, he indicated that someone should 
review the psychiatric consult.  In view of the fact that the 
physician's assistant did not document findings consistent 
with depression with psychotic features and deferred to the 
psychiatric consult, we accord the opinion of the physician's 
assistant little probative value and accord far more 
probative value to that of the Ph.D.

The Board is aware that the June 1998 examiner speculated 
that there could be other diagnoses.  However, the same 
examiner repeatedly examined the veteran in 1999.  The 
records establish that the examiner was a psychologist with a 
Ph.D.  The Board further notes that the examiner consistently 
entered a notation that the veteran had a personality 
disorder.  A personality disorder is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303 (2000).  
Furthermore, although the June 1998 psychologist entered no 
diagnosis under Axis I and a personality disorder under Axis 
II, the equivocal statement contained in the 1998 report were 
no longer speculated upon in the subsequent reports.  
Therefore, we conclude that the examiner's initial diagnosis 
of a personality disorder was repeatedly confirmed after 
having numerous opportunities to evaluate the veteran.  
Therefore, regardless of the missing service records, the 
preponderance of the evidence establishes that the veteran 
does not have residuals of a head injury and that he has a 
personality disorder, a condition for which service 
connection may not be established.  38 C.F.R. § 4.127 (2000).

Stated differently, the Board accepts that the veteran had 
head trauma inservice.  However, he does not have residual 
disability due to the trauma and the personality disorder is 
otherwise unrelated to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.



ORDER

Service connection for currently diagnosed chronic cervical 
strain, muscle spasm, and degenerative disc disease of C5-C6, 
is granted.  Service connection for residuals of a head 
injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

